      Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 1 of 8



D. Michael Eakin
Eakin, Berry & Grygiel, PLLC
208 N. 29th St, Suite 204
P.O. Box 2218
Billings, Montana 59103
Phone: (406) 969-6001 Fax:
(406) 969-6007
eakin.406law@gmail.com

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


TAMMY WILHITE,                 )
       Plaintiff,              )              Case No.
                               )
vs.                            )              COMPLAINT
                               )
UNITED STATES OF AMERICA, )
          Defendant.           )
_______________________________)

                                TYPE OF ACTION
      1. This is an action brought pursuant to the Federal Torts Claim Act for

wrongful discharge and intentional infliction of emotional distress against Plaintiff

for her reports of sexual abuse of a nursing home patient.

                                  JURISDICTION

      2. This Court has jurisdiction pursuant to 28 U.S.C. § 1346(b)(1), federal

question jurisdiction.
      Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 2 of 8



                              PARTIES and VENUE

      3. Plaintiff was a registered nurse and was employed at the Awe

Kualawaache Care Center in Crow Agency, Montana at the time of the relevant

events.

      4. The United States of America, Department of Health and Human

Services, contracts with the Crow Tribe to run the Awe Kualawaache Care Center.

      5. Venue is proper in this division of the District of Montana since all

events occurred in Big Horn County, Montana.

                                      FACTS

      6. Plaintiff, Tammy Wilhite, was employed as a registered nurse at Awe

Kualawaache Care Center (Care Center). She earned $40.00 per hour and was

provided fringe benefits that included health insurance, student loan repayment and

an apartment.

      7. A patient at the Care Center, J.T.E., reported to Wilhite he had been

molested while being transported. The patient also disclosed the incident to other

persons working in occupational therapy at the Care Center.

      8. Wilhite reported the incident to her immediate superior, Carla Catolster,

the Director of Nursing at the Care Center. Wilhite is a mandatory reporter and is

required by law to report incidents of patient abuse. Wilhite is informed and
      Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 3 of 8



believes that the actions of the person transporting J.T.E. could be a federal felony

offense under 18 U.S.C. § 2242.

       9. Wilhite believes that other mandatory reporters also reported the incident

to Catolster in her capacity as administrator of the Care Center. Catolster told

other staff not to tell anyone of the incident. Catolster did so to prevent or delay

the other staff from reporting a potential federal offense to a law enforcement

officer.

       10. An employee of the Care Center threatened J.T.E. with eviction from

the Care Center if he made further reports of the incident. The threat of eviction

from the Care Center was to prevent or delay reports of a potential federal offense

to law enforcement officers.

       11. When it appeared that no action was being taken on the report of

molestation, Wilhite reported the incident to law enforcement, namely the Montana

Department of Public Health and Human Services, the state agency responsible for

investigating nursing home abuse for the Centers for Medicare and Medicaid

Services. The Montana Department of Public Health and Human Services sent

investigators to the Care Center in March 2018.

       12. The Centers for Medicare and Medicaid Services made a report

substantiating the allegations of patient abuse. That report, or the results of the

investigation, were made available to Catolster on March 21, 2018.
      Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 4 of 8



      13. J.T.E. died on March 21, 2018.

      14. After being told of the results of the CMS investigation, Catolster

informed the landlord at Wilhite’s apartment that she was no longer employed by

the Care Center. Catolster directed the landlord to lock the Plaintiff out of her

apartment. The landlord did so.

      15. The landlord allowed Wilhite access to the apartment to retrieve her

personal belongings and her car. Catolster subsequently berated the landlord for

allowing Plaintiff to retrieve her personal belongings.

      16. Plaintiff was not informed that her employment was terminated on

March 21, 2018. She continued to work at the Care Center.

      17. Wilhite was summoned to a meeting of the Board of Directors of the

Care Center on March 29, 2018. The Board members present at the meeting were

Paul Littlelight, Henry Pretty on Top, Lana Three Irons, and Shannon Bradley.

Prior to the meeting, the Directors conspired to terminate Plaintiff’s employment

when she appeared for the meeting.

      18. At the meeting, Plaintiff’s employment was terminated. The Board did

not inform Wilhite that her continued employment was to be discussed. The Board

did not follow its own written personnel policies for terminating an employee’s

employment.
        Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 5 of 8



         19. The stated reason for the termination from employment was that Wilhite

had a gun in her car. Neither the Directors of the Care Center nor other staff found

a gun in her car.

         20. Assuming arguendo that the Plaintiff had a gun in her car, the Care

Center does not have a policy forbidding employees from having weapons in their

cars.

         21. The stated reason for discharge is pretextual. The true reason for the

discharge was Plaintiff’s report to law enforcement authorities concerning patient

abuse.

         22. Directors Littlelight, Pretty on Top, Three Irons, Bradley, and

Administrator Catolster conspired to retaliate against the Plaintiff by terminating

her employment because of her reports to law enforcement.

         23. As a result of the actions of the Defendants, Wilhite has lost her

employment, including her health benefits, student loan repayment and housing.

         24. Plaintiff’s ability to find other comparable employment has been

compromised because of the termination of her employment at the Care Center.

         25. The Plaintiff has suffered emotional distress from the actions of the

Defendants, including, but not limited to, nightmares about her employment and

about physical confrontations with some employees. Plaintiff has also feared for

her safety after the actions of the directors and employees of the care center.
      Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 6 of 8



      26. Catolster and the directors maintain that they were acting in their

official capacity when terminating Wilhite’s employment and that the sole remedy

against them is a Federal Tort Claim action.

                      LIABILITY OF THE UNITED STATES

      27. The United States has subjected itself to tort claims for torts committed

by persons acting in an official capacity under an Indian self-determination contract

between a tribe and the Department of Health and Human Services.

               EXHAUSTION OF ADMINISTRATIVE REMEDIES

      28. Wilhite filed an administrative claim with the Department of Health and

Human Services as required by 28 U.S.C. § 2675.

      29. Wilhite’s administrative claim was denied on September 19, 2019. The

Department, without explanation, determined that Wilhite’s administrative claim is

not covered by the Federal Torts Claim Act.

                               CAUSES OF ACTION

      30. The United States is liable to the same extent as a private party for torts

committed by federal employees acting within the scope of their employment. 28

U.S.C. § 2674.

                          County I – Wrongful Termination

      31. Montana recognizes tort of wrongful termination. § 39-2-904, MCA. A

termination is wrongful if it is done in retaliation for reporting a violation of public
         Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 7 of 8



policy or if the termination violates the employer’s express written personnel

policies.

         32. The termination of Wilhite’s employment was wrongful.

         33. As a result of the wrongful termination, Wilhite has suffered a loss of

wages and other benefits.

         34. The amount of damages for wrongful termination will be proven at

trial.

                 Count II - Intentional Infliction of Emotional Distress

         35. Montana recognizes the intentional infliction of emotional distress as a

separate tort.

         36. Wilhite suffered severe emotional distress after being terminated for

reporting patient abuse.

         37. The directors and the director of nursing knew or should have known

that Willhite would suffer emotional distress for being locked out of her apartment

and being fired for reporting patient abuse.

         42. Wilhite will prove at trial the amount of her damage for severe

emotional distress.

///
Case 1:19-cv-00102-SPW-TJC Document 1 Filed 10/07/19 Page 8 of 8




WHEREFORE, Plaintiff prays as follows:

1. For money damages in an amount to be determined at trial;

2. For Plaintiff’s costs in this action;

3. For such other relief as the court deems just and equitable.

Dated this ____ day of October 2019.

                                  Eakin, Berry & Grygiel, PLLC




                                           /s/ D. Michael Eakin
                                           D. MICHAEL EAKIN
